                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

 DEMEITRA LASHA SMITH        *
                   PLAINTIFF *
                             *
 V.                          *
                             *                   CASE NO. 4:18CV00378 SWW
                             *
 ANDREW SAUL,                *
 COMMISSIONER, SOCIAL        *
 SECURITY ADMINISTRATION     *
                 DEFENDANT *



                                      ORDER

      The Court has reviewed the Recommended Disposition submitted by United

States Magistrate Judge Jerome T. Kearney [ECF No. 14]. No objections have

been filed. After careful consideration, the Court concludes that the

Recommended Disposition should be, and hereby is, approved and adopted in its

entirety as this Court=s findings in all respects. Judgment will be entered

accordingly.

      IT IS THEREFORE ORDERED THAT the Commissioner=s decision is

AFFIRMED, and Plaintiff’s claim is DISMISSED WITH PREJUDICE.

      IT IS SO ORDRED THIS 3rd DAY OF MARCH, 2020.


                                           /s/Susan Webber Wright
                                           UNITED STATES DISTRICT JUDGE
